"='“`“'““WKW.».@ .
““=¢mw.,, 1 _ ':'“’“”"’”"*'<'-~v-'Mq_a,
-t_.j.m~.=..“\.,_.,. =wmz.-»wm.a m

_l USBC §§ g';'~ =\:“~~W`::‘:::;;:?”‘
UNITED STATES DISTRICT COURT DG.C, ` l 1
SOUTHERN DISTR_ICT OF NEW YORK _~ UM§"N l
531,l::`.i~`,"l`l-€;GNK:'ALLY PIL`§S:D
-X § nos

 

-'!-.’5: M

IRIS CRUZ PAZ, individually and as next
friend of S.E.V., a minor,

 

Plaz`ntijj"%/Petitioners,
-against- : 18 Civ. 8993 (PAC)

SCOTT LLOYD, Director, Ofiice of Refugee

Resettlement; STEVEN WAGNER, Acting : OPINION & ORDER
Assistant Secretary for the Administration for

Children and Families, U.S. Department of

I-lealth and Hurnan Services; ALEX AZAR,

Secretary, U.S. Department of Health and

Human Services; ELCY VALDEZ, Federal

Field Specialist, Office of Refugee

Resettlement,

Defena'ants. :
--- X

 

HONORABLE PAUL A. CROTTY, United States District Judge:

This case is about a l4~year old girl from I-Ionduras, S.E.V., Who has been detained by
the Off“rce of Reiilgee Resettlement (“ORR”) for two months at Children’s Village in Dobbs
Ferry, New York, despite the Willingness and ability of her mother, lris Cruz Paz, to care for her.
Ms. Cruz Paz was granted asylum in 2017, has applied for her lawful permanent residency, and
resides in Queens, New York.

S.E.V. Was included on Ms. Cruz Paz’s application for asylum, and Ms. Cruz Paz was
Working to bring her to the United States. fn July 2018, however, S.E.V. fled to the United
States from violence in Honduras. She has been held at Children’s Village since July 30, 2018.

S.E.V,’s release has apparently been delayed by a new ORR policy requiring parents to

be fingerprinted as a prelude to a home study Which has to be conducted before detained children

may be released to them. Though Ms. Cruz Paz and her partner were fingerprinted six weeks
ago, the horne study Was not conducted until this week. Respondents have stated that ORR is
now awaiting the completion of home study before releasing S.E.V. to her mother Respondents
do not allege that Ms. Cruz Paz is unfit to care for S.E.V., nor that S.E.V. poses any danger. Ms.
Cruz Paz is currently pregnant and nearing her delivery date. She wishes for S.E.V. to return to
her care before her brother is born and out of concern for S.E.V.’S wellbeing.
_})_I_S_C_IlS_S_I£N_

I. Standards

A. 'I`emporary Restraining Order

in the Second Circuit, the standard for entry of a TRO is the same as for a preliminary
injunction. See Nat ’l Football League Mgmt. Council v. Nat’l Football League Players Ass ’n,
No. 17~CV~06761~KPF, 2017 WL 4685113, at *1 (S.D.N.Y. Oct. l7, 2017) (Crotty, J.). A party
seeking entry of a TRO or preliminary injunction must show “(a) irreparable harm and (b) either
(1) likelihood of success on the merits or (2) sufficiently serious questions going to the merits to
make them a fair ground for litigation and a balance of hardships tipping decidedly toward the
party requesting the preliminary relief.” Id. (quoting Citigroup Global Mkts., Inc. v. VCG
Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 (Zd Cir. 2010).)

II. Analysis

S.E.V., a 14-year old who fled violence in Honduras and seeks to be reunited with her
mother who was previously granted asylum, and her mother Ms. Cruz Paz, will suffer irreparable
harm from S.E.V.’s continued detention absent injunctive relief See L. V.M. v. Lloyd, 318 F.
Supp. 3d 601, 618 (S.D.N.Y. June 27, 2018) (Crotty, J.). Ms. Cruz Paz reports that S.E.V. has
been subject to mistreatment and violence from other children during her detention at Children’s
Village, causing her to re-live trauma she experienced in l-Ionduras. (Cruz Paz Decl. ‘|l‘\l 13-14.)

2

MS. Cruz Paz is nearing the final days of a high-risk pregnancy and is worried that she will be
unable to visit or pick up her daughter from Children’s Village once she goes into labor.
Prolonging the detention of S.E.V. will cause irreparable harm to both daughter and mother.

Petitioners have also established a likelihood of success on the merits of their claims for
relief under Wilberforce Trafficking Victims Protection Reauthorization Act, the Adrninistrative
Procedure Act, the Flores Settlement, or the Due Process Clause. This Order does not foreclose
the government from seeking to enforce its policies and procedures for ensuring the safety of an
unaccompanied minor’s release before placement in a sponsor’s home

The balance of equities and public interest strongly favor Petitioners, who wish for
S.E.V. to be released from detention and reunited with her mother.

CONCLUSION
For the foregoing reasons, the motion for a temporary restraining order is GRANTED

and S.E.V. shall be immediately returned to Ms. Cruz Paz.

Dated: New York, New York SO ORDERED

October £, 2018

PAUL A. CROTTY
United States District Judge

 

